PER CURIAM:
Tina Crowe appeals a judgment as a matter of law for defendants Wiltel Communica*899tions Systems (Wiltel) and Steve Kile on her state law defamation claims. She also seeks a new trial on her Title VII sexual harassment claim. We affirm the judgment in all respects.
Defendants Wiltel and Dana Malone cross-appeal the district court’s denial of their motions for attorneys’ fees and costs under Title VII. All defendants also assert their right to fees and costs as prevailing parties on the defamation claims. We affirm the district court’s denial of fees and costs under Title VII. We remand to allow the district court to rule on the other motions for fees and costs in light of our affirmance of the court’s judgment on defamation.
I. Facts and Procedural History
Tina Crowe sued in Nevada state court, naming as defendants her former employer, Wiltel, her former supervisor in the sales department, Kile, and a supervisor in the operations department of Wiltel, Malone. She alleged both sex discrimination and sexual harassment under Title VII, 42 U.S.C. § 2000e-2, and defamation per se under Nevada law. The defendants removed the case to the district court.
The district court dismissed the sex discrimination claim at the close of Crowe’s presentation of evidence and allowed the jury to consider only two of the alleged instances of defamation. The jury found against Crowe on her sexual harassment claim but found in her favor on the claims of defamation per se against Wiltel and Kile. However, the district court granted judgment as a matter of law in favor of the defendants on the defamation claims, holding that Crowe had failed to prove the required element of publication under Nevada law.
II. Plaintiffs Appeal
We review de novo the district court’s grant of a motion for judgment as a matter of law. See Vollrath Co. v. Sammi Corp., 9 F.3d 1455, 1460 (9th Cir.1993), cert. denied, — U.S. -, 114 S.Ct. 2163, 128 L.Ed.2d 886 (1994). A judgment as a matter of law is proper when the evidence permits only one reasonable conclusion. See id. For the defendants to have been entitled to judgment as a matter of law in this ease, there must have been “no legally sufficient evidentiary basis for a reasonable jury” to have found for Crowe on the issue of publication. Fed.R.Civ.P. 50(a). Under-Nevada case law, there was no evidence of “publication.”
First, Crowe contends that the district court erred in treating Wiltel’s Federal Rule of Civil Procedure 41(b) motion as a Rule 50(a) motion. Yet we have already held that “the court may treat the [41(b) ] motion for dismissal as' a motion for directed verdict under Rule 50(a).” Johnson v. Chicago, Milwaukee, St. Paul & Pacific R.R. Co., 400 F.2d 968, 970 n. 1 (9th Cir.1968); see also Barry v. Fowler, 902 F.2d 770, 771 n. 2 (9th Cir.1990); Borunda v. Richmond, 885 F.2d 1384, 1390 n. 7 (9th Cir.1988). Crowe has waived any additional Rule 50(a) -and 50(b) arguments. See Gibeau v. Nellis, 18 F.3d 107, 109 (2d Cir.1994).
Because Crowe’s defamation per se claim was a state law claim in federal court under the doctrine of supplemental jurisdiction, the district court was required to follow Nevada law in determining whether to set aside the jury’s verdict on defamation. See Erie R.R. v. Tompkins, 304 U.S. 64, 78, 58 S.Ct. 817, 822, 82 L.Ed. 1188 (1938).. A defamatory statement is not actionable unless it has been published. See M & R Inv. Co. v. Mandarino, 103 Nev. 711, 748 P.2d 488, 491 (1987). At common law, publication is generally defined as “the communication of defamatory matter to a third person or persons.” Jones v. Golden Spike Corp., 97 Nev. 24, 623 P.2d 970, 971 (1981) (internal quotation marks and citation omitted). Unlike the jurisdictions that follow the common law as summarized in the Restatement of Torts, Nevada case law holds that communications between agents, employees, or officers of a corporation are not “published” for the purposes of defamation. See id. (holding that “where the language complained of was communicated only by one corporate officer to another in the regular course of the corporation’s business, such communication did not amount to a publication” (internal quotation marks and citation omitted)); M & R, 748 P.2d at 491 (holding that the defendant was *900entitled to judgment notwithstanding the verdict where the communications at issue were between two employees).1 Crowe did not present any evidence that the statements about which she complains were communicated to anyone who was not a Wiltel employee. She therefore failed to prove the indispensable element of publication under Nevada law. The district court thus correctly granted judgment as a matter of law in favor of the defendants.
Crowe also raises several contentions concerning her Title VII sexual harassment claim. First, she argues that the district court erroneously instructed the jury on the “reasonable person” standard, rather than the “reasonable woman” standard. We review for abuse of discretion the district court’s formulation of jury instructions. See Fikes v. Cleghorn, 47 F.3d 1011, 1013 (9th Cir.1995).
The district court offered the following instruction: “This is an objective standard, and you must look at the evidence from the perspective of a reasonable person’s reaction to a similar environment under similar circumstances with the same fundamental characteristics as plaintiff.” The court based this instruction on Fuller v. City of Oakland, 47 F.3d 1522, 1527 (9th Cir.1995), which held that “[wjhether the workplace is objectively hostile must be determined from the perspective of a reasonable person with the same fundamental characteristics.” Crowe argues that the trial court should have issued a “reasonable woman” instruction based on this court’s decision in Ellison v. Brady, 924 F.2d 872, 879 (9th Cir.1991). However, the district court quoted Fuller, which was decided after the Supreme Court’s ruling in Harris v. Forklift Systems, 510 U.S. 17, 22, 114 S.Ct. 367, 370-71, 126 L.Ed.2d 295 (1993), and incorporated both the Supreme Court’s formulation of the standard and that of Ellison. See Fuller, 47 F.3d at 1527. Since the district court quoted from Fuller verbatim, it did not abuse its discretion in giving this jury instruction.
Crowe next contends that the district court erroneously excluded evidence of sexual orientation and race discrimination. We review for abuse of discretion the court’s evidentiary rulings, and we do not reverse the rulings absent some prejudice. See Masson v. New Yorker Magazine, Inc., 85 F.3d 1394, 1399 (9th Cir.1996). .Crowe alleged that the defendants discriminated against her based on her gender. Since evidence of sexual orientation and race discrimination did not relate directly to any issue at trial, the district court did not abuse its discretion in excluding this evidence.
Finally, Crowe maintains that the district court deprived her of her state and federal constitutional rights by not properly instructing the jury on the “reasonable woman” standard. Since we have already concluded that the district court did not abuse its discretion in issuing the “reasonable person” instruction of Fuller, this claim has no merit.
III. Defendant’s Cross-Appeal
We review for abuse of discretion the district court’s denial of fees and costs. See Harris v. Marhoefer, 24 F.3d 16, 18 (9th Cir.1994). Title VII permits courts to award the prevailing party in an employment discrimination ease a reasonable attorney’s fee as part of an award of costs. See 42 U.S.C. § 2000e-5(k). In addition, the Supreme Court has held that “a district court may in its discretion award attorney’s fees to a prevailing defendant in a Title VII case upon a finding that the plaintiffs action was frivolous, unreasonable, or without foundation, even though not brought in subjective bad faith.” Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 421, 98 S.Ct. 694, 700, 54 L.Ed.2d 648 (1978). The’ district court concluded that Crowe’s various claims were so interrelated that fees could not practicably be attributed to the Title VII claims alone. *901The court further decided that her claims were not so frivolous or unreasonable as to meet the Chñstiansburg standard. The district court was well within its discretion in concluding that Wiltel and Malone were not entitled to fees and costs. The court properly took into account the impracticality of assessing costs and the fact that the plaintiffs claims were neither frivolous nor unfounded in evidence.
Pending this appeal, the district court stayed motions for costs and attorney’s fees made by defendants Wiltel, Malone, and Kile after issuance of the judgment as a matter of law in their favor on the defamation claims. As the district court has not yet ruled on these motions, it would be premature for us to discuss them. We therefore remand for an assessment of costs and fees, if any, in the discretion of the district court.
The judgment appealed from is AFFIRMED. Defendants’ motions for fees and costs for the defamation claims are REMANDED to the district court for decision.

. The plaintiff misunderstands the anatomy of a defamation claim when she relies on cases concerning qualified and conditional privilege. See Jesinger v. Nevada Fed. Credit Union, 24 F.3d 1127 (9th Cir.1994); Chowdhry v. NLVH, Inc., 109 Nev. 478, 851 P.2d 459 (1993). As the district court properly explained, " ‘[P]ublication’ is an element of defamation, whereas privilege' is a defense.” District Court Order, Crowe v. Wiltel Communications Sys., D.C. No. CV-93-1095-LDG(RHL), at 6 n.2 (June 7, 1995).